DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to line 15 of claim 1, the phrase “a phase difference” is unclear.  Is there another “phase difference” being calculated, or is the “phase difference” the same as recited in line 10 of claim 1?  The limitation will be read as “a second phase difference” upon further examination.
Claims 4 & 5 recites the limitation "the same diameter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 & 5 recites the limitation "the outer diameter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 4 & 5 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood in the Examiner’s opinion in regards to claim 1, Okada et al (US 9645024 B2) teaches a rolling resistance testing machine (1) comprising a moving mechanism (10, i.e. hydraulic cylinder) (Column 4, lines 27-35 & lines 57-63) further comprising a control unit (11) controls the hydraulic cylinder (10) which presses a carriage (4) against the running drum (3) or the motor (6) which rotationally dives the running drum (3) wherein the control unit (11) includes a measurement unit (12) which calculates an actual rolling resistance Fx and the like based on the measurement data measured by the multi component force detector (Column 5, lines 36-54; Figure 1A).
However Okada et al does not teach the device for evaluating tire rolling resistance further comprising a rolling resistance evaluation unit configured to evaluate a rolling resistance of the tire as an evaluation target by comparing the phase difference calculated for the tire as the evaluation target by the phase difference calculation unit with a second phase difference calculated for a reference tire by the phase difference calculation unit in combination with the remaining limitations of independent claim 1 upon overcoming the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.  The remaining claims 2-10 are allowable due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada (US 10598569 B2) - Method for predicting rolling resistance of tire and device for predicting rolling resistance of tire
Matsumoto (US 7434454 B2) - Method and apparatus for tire uniformity measurement
Potts (US 6606569 B1) - Methods and systems for dynamic force measurement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/J.L.J/           Examiner, Art Unit 2856